Citation Nr: 1423704	
Decision Date: 05/25/14    Archive Date: 06/03/14

DOCKET NO.  13-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a scalp laceration, claimed as a skull fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and S.M.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to June 1947 and from October 1947 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the current issues to afford the Veteran a hearing.  In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the RO reopened the Veteran's claims and denied them on the merits in the October 2010 rating decision.  Despite the determinations reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of any previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen a claim of service connection for residuals of a scalp laceration, claimed as a skull fracture, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disability, a bilateral hip disability, and bilateral hearing loss; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the August 2008 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability.

3.  Some of the evidence received since the August 2008 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hip disability.

4.  Some of the evidence received since the August 2008 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

5.  The most probative evidence is against a finding that the Veteran's current bilateral hip disability had its onset in service or is related to service.

6.  The most probative evidence is against a finding that the Veteran's current lumbar spine disability had its onset in service or is related to service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral hip disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The criteria for establishing service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

5.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Given the Board's fully favorable disposition of the requests to reopen claims for service connection for a lumbar spine disability, a bilateral hip disability, and bilateral hearing loss, the Board need not assess VA's compliance with the VCAA in the context of new and material evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the underlying claims for service connection for bilateral hip and lumbar spine disabilities, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letters dated January 2007 and March 2010.  
The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claims being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs), service personnel records, VA treatment records, and VA examination reports.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) in compliance with the Board's October 2013 remand instruction.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset and symptoms of his claimed disorders, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  New and Material Evidence

The Veteran's claims for service connection for a lumbar spine disability, a bilateral hip disability, and bilateral hearing loss were initially denied by way of an August 2008 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2008 rating decision included STRs and service personnel records, VA treatment records, and VA audiological and spinal examinations.  Service connection for a lumbar spine disability was denied because there was no evidence showing a relationship between the Veteran's current lumbar spine disability, which was stated to have manifested 50 years after service, and his in-service symptoms of low back pain.  Service connection for a bilateral hip disability was denied because there was no evidence of an in-service hip injury or condition, or of a hip condition within one year of discharge.  Service connection for bilateral hearing loss was denied because there was no evidence showing that the Veteran's current hearing loss was related to service.  

Evidence added to the record since the August 2008 rating decision consists of additional VA treatment records, VA audiological, hip, and spinal examinations, and lay statements from the Veteran and various third parties.  This evidence is "new," as it was not previously submitted to agency decision makers.  The VA audiological examination and the third party lay statements that address the onset 
of the Veteran's back and hip conditions are also material, as they relate to unestablished facts necessary to substantiate the claims.  The lay statements relate to the timing of the onset of the hip and back conditions, and the audiological examination relates to the etiological connection between the Veteran's current hearing loss and service.  Accordingly, the claims for service connection for a lumbar spine disability, a bilateral hip disability, and bilateral hearing loss are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

III.  Service Connection

Reopening the Veteran's claims does not end the inquiry.  Decisions on the merits are also necessary.  As previously noted, the Veteran's claim for service connection for bilateral hearing loss is addressed in the remand portion of this decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disability

The Veteran claims that he injured his hips when he fell out of a truck during service in December 1951.

The Veteran's STRs indicate that he incurred back contusions when he fell from a truck.  On the night of the accident, after he was admitted to the hospital, the Veteran complained of pain in his back in the area across his hips.  A treatment note from the next day documents his complaint of pain in the "lumbar area."  There is no documentation of complaints of or treatment for hip pain during service, nor do the 1953 separation medical reports document a hip condition.  Post-service, the first record of hip pain is a telephone call to a VA treatment facility in October 1998, during which the Veteran stated he experienced hip pain that was relieved by Bufferin.  In March 2005, the Veteran told a VA treatment provider that for four months he had been experiencing hip pain if he walked for more than 15 minutes.  In July and August 2007, the Veteran again reported bilateral hip pain, which he stated decreased after switching cholesterol medication as instructed by his VA treatment provider.  During treatment in February 2008, the Veteran stated he had been experiencing hip pain for ten years.

The Veteran was afforded a VA hip examination in August 2010.  At that time he described hip pain that began in 2004.  The examiner diagnosed the Veteran with mild degenerative joint disease of the hips, but opined that it was not as likely as not that the Veteran's current bilateral hip condition was the same condition or was the result of an in-service bilateral hip condition, as there was no medical evidence showing that the Veteran had injured his hips in service.

During his April 2014 hearing, the Veteran testified that his hip problems began the day of his in-service accident, and his spouse and an additional witness testified to his long history of pain.  One of the Veteran's former co-workers submitted a letter indicating that he had known the Veteran since the mid-1960s and that they worked together in construction for several years.  He stated that the Veteran was experiencing difficulties with his hips "during this time."

After review of the record, the Board finds that, although the Veteran has a current bilateral hip disability, the preponderance of the competent and credible evidence is against his claim for service connection. 

The Board notes that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this instance, the Board finds that the lay statements asserting that the Veteran has experienced hip pain since service are not credible when compared with the other evidence of record.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Veteran's STRs document with detail the injuries the Veteran incurred in the fall he states caused his current hip disability.  However, his STRs do not document an actual hip injury or treatment of the hips.  Additionally, a hip condition was not noted on the Veteran's separation report of medical history or report of medical examination, although occasional right shoulder pain and a painful, swollen left knee were noted.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The lay evidence indicating that the Veteran has experienced hip pain since service is also contrary to the Veteran's 2008 report, to a VA treatment provider, that he had been experiencing hip pain for ten years-a 
report that is consistent with the first medical record of a complaint of hip pain.  Moreover, the lay statements submitted on the Veteran's behalf are purporting to recall events that occurred more than 50 years ago.  In short, the Board finds the statements made by the Veteran when seeking treatment are more reliable than the statements made by the Veteran, and by others on his behalf, during the pendency of this claim.  See Buchanan, supra.

Turning to the Veteran's contention that his current hip disability is related to service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining the etiology of a hip disability requires medical expertise.  Accordingly, the Veteran's opinion as to the etiology of his current hip disability is not competent medical evidence.  The only medical opinion addressing the relationship between the Veteran's current bilateral hip disability and service is from the August 2010 VA examiner, and is against the claim. The Board finds the opinion of the VA examiner to be significantly more probative than the 
lay assertions of record.  The examiner reviewed the claims file, considered the Veteran's assertion that the current disability was related to an in-service injury, and provided a fully articulated opinion and rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In summary, the preponderance of the competent and credible evidence is against a finding that the Veteran had a hip disability, including arthritis, during service or for many years thereafter, and the most probative evidence is against a finding that his currently diagnosed bilateral hip disability is related to service.  Accordingly, as the preponderance of the evidence is against the claim, service connection for a bilateral hip disability is denied.

Lumbar Spine Disability

The Veteran also claims that he has a current back disability that began in service as a result of the December 1951 fall.

As noted above, the Veteran's STRs indicate that he incurred back contusions when he fell from the truck.  On the night of the accident, after he was admitted to the hospital, the Veteran complained of pain in his back in the area across his hips.  A treatment note from the next day documents his complaint of pain in the "lumbar area."  There is no additional documentation of complaints of or treatment for back pain during service, and the Veteran's separation reports do not note a back condition.

Post-service, the Veteran first complained of low back pain in the same October 1998 telephone call during which he first reported hip pain.  In November 2000, he reported a one-week history of back pain from working as a carpenter, and was diagnosed with acute low back pain by a VA treatment provider.  During VA treatment in April 2006, the Veteran stated that he had experienced an aching, dull low back pain for many years.  A CT scan performed in June 2006 showed degenerative changes of the Veteran's lumbar vertebrae.

The Veteran was afforded a VA spine examination in August 2008, at which time he reported back pain of gradual onset that began in 2006, but also stated that he had been injured in service when he fell out of a truck.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine with spondylolisthesis.  She opined that the current lumbar spine disability was less likely as not caused by or a result of the Veteran's in-service back contusion.  She reasoned that, although trauma and overuse can lead to degenerative changes, the onset of the Veteran's symptoms occurred 50 years after the initial injury.

The Veteran was afforded a second VA spine examination in August 2010.  He reported injuring his back during a fall in 1951, and stated that he experienced ongoing back pain after that time.  The Veteran indicated he had been a carpenter for over forty years, and had also worked as a truck driver and a construction supervisor.  He stated that he was assigned different work duties as a result of his back pain, but did not indicate when that reassignment took place.  The examiner diagnosed the Veteran with multilevel degenerative disc disease.  She opined that the Veteran's current back disability was less likely as not caused by or a result of his in-service injury.  She stated that the Veteran maintained a career as a carpenter for many years, that he was able to climb ladders, lift, and bend during that time, and that there was no medical evidence to support treatment soon after discharge from service.

During his April 2014 hearing, the Veteran testified that he had experienced back pain since service.  His spouse and additional witness supported his testimony.  Three buddy statements addressing the Veteran's back pain were also submitted in April 2014.  An individual who indicated he had known the Veteran since 1957 submitted a letter stating that "during this time I have known of his previous lower back injury which caused him to miss much work and seek medical treatment for relief from the pain."  Another individual stated that he had known the Veteran since the 1960s, had worked with him in construction for several years, and that "during this time" he had witnessed the Veteran's back problems.  A third individual reported that he employed the Veteran from 1963 to 1964 and that 
the Veteran had issues with his back "during that time."

After review of the record, the Board finds that, although he has a current lumbar spine disability, the preponderance of the competent and credible evidence is against the Veteran's claim for service connection.

The Board again finds the allegations of continuous symptoms since service are not credible when compared with the other evidence of record.  Although the Veteran has provided buddy statements and statements from family members to support his claim, the Board finds the statements made by the Veteran to treating providers prior to his date of claim are more reliable than the statements made by the Veteran and made on his behalf in his pursuit of monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Although he sought treatment for back pain through VA beginning in 1998, the Veteran did not reference an in-service injury prior to filing the instant claim.  In 2000, the Veteran specifically indicated that he had been experiencing back pain for one week from working as a carpenter.  Had the Veteran's back disability been as prevalent since service as he now alleges, it is unlikely that he would have failed to mention in-service injuries when initially seeking treatment.  Moreover, his service separation examination found no abnormalities of the spine, and he did not report back pain in his medical history, although he noted both knee and shoulder pain, among other conditions.  See AZ, 731 F.3d 1303.

Additionally, the lay statements submitted on the Veteran's behalf are again purporting to recall events that occurred more than 50 years ago, and are vague in their descriptions of the onset and nature of the Veteran's back pain.  In short, 
the Board finds that the information and evidence provided while pursuing compensation benefits is less probative and credible than reports previously made 
to VA treatment providers and the Veteran's service treatment records.  See Buchanan, 451 F.3d 1336-1337; see also Caluza, 7 Vet. App. 511.

Finally, to the extent that the Veteran himself believes that his current disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  Like a hip disability, the etiology of back disorders requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his lumbar spine disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran allegedly experienced in service or following service are in any way related to his current lumbar spine disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the Board finds the negative opinions of the August 2008 and August 2010 VA examiners to be of greater probative value than the Veteran's lay contentions.  The examiners provided their opinions after reviewing the claims file, examining the Veteran, and taking his history, and the opinions include adequate rationales for the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. 302-04.  There is no medical opinion to the contrary.

In summary, a lumbar spine disability was not shown at separation from service, arthritis was not shown within one year following discharge from service, and the most probative evidence indicates the current lumbar spine disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a lumbar spine disability is denied.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's request to reopen a claim for service connection for residuals of a scalp laceration, claimed as a skull fracture, and his claim for service connection for bilateral hearing loss.

When developing a Veteran's request to reopen a claim for service connection, VA must not only notify the Veteran of the information and evidence necessary to substantiate the underlying claim for service connection, but must also adequately inform him or her of the basis for the prior denial of the claim and need for new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran was provided with appropriate notice regarding his other previously denied claims in a May 2010 letter, but was not informed of the basis for the prior final denial of his scalp laceration claim.  Therefore, a remand to provide the Veteran with adequate notice for that claim pursuant to Kent is required.

Regarding the Veteran's claim for service connection for bilateral hearing loss, the Board finds that an additional VA opinion is necessary.  The Veteran was afforded a second VA audiological examination in September 2010, at which time the audiologist opined that while the Veteran could have sustained some minor changes in hearing in the higher frequencies while on active duty, the Veteran's current hearing loss was not a result of the Veteran's military noise exposure but, rather, was due to some other etiology, such as a long history of occupational noise exposure or presbycusis.  The examiner did not fully explain why current hearing loss was more likely related to post service occupational noise exposure or presbycusis than to noise exposure in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with corrective VCAA notice that describes the information that is necessary to establish entitlement to his underlying claim for service connection for residuals of a scalp laceration, claimed as a skull fracture, and that specifically identifies the type of evidence necessary to satisfy the element or elements of the underlying claim that were found insufficient in the previous denials, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Return the claims file to the September 2010 VA audiological examiner, if available.  The September 2010 and July 2008 examination reports and the claims file should be reviewed.  Thereafter, the examiner should provide an addendum opinion explaining why she feels the Veteran's current hearing loss was more likely related to post service occupational noise exposure or presbycusis than to noise exposure in service.  

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


